                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

  UNITED STATES OF AMERICA,
            Plaintiff,
                                                    Case No. 18-cr-00145
  v.
                                                    Hon. Pamela Pepper
  LISA HOFSCHULZ and                                Magistrate Judge William E. Duffin
  ROBERT HOFSCHULZ,
            Defendants.

              REPLY MEMORANDUM IN SUPPORT OF DEFENDANT LISA
                      HOFSCHULZ’S MOTION TO SUPPRESS


         The Defendant, LISA HOFSCHULZ (“Defendant”) hereby respectfully submits this

 reply memorandum in support of her motion to suppress the toxicology report, autopsy report,

 death certificate, and any testimony or forensic evidence regarding the cause of F.E.’s death.

   1. Hofshulz’s Motion Was Timely Filed

       The United States filed a superseding indictment on February 26, 2019, eight months after

a grand jury indicted Lisa Hofschulz and Robert Hofschulz. See Doc. 29. This indictment added

a death-resulting charge against Lisa Hofshulz. Id. The Court set a pretrial motion deadline of

April 15, 2019. See Doc. 32. The present Motion to Suppress was filed before that deadline, on

April 12, 2019. See Doc. 33-34.

       The Motion to Suppress relates to the added death-resulting charge filed in the superseding

indictment, as it specifically addresses the evidence pertaining to the cause of the decedent’s

death. Id. Count One of the original indictment does not make any mention of death relating to

controlled substances, and furthermore makes no mention of any individual “F.E.” The motion

was filed before the April 15, 2019 deadline, so no “good cause” need be demonstrated under Fed.

R. Crim. Pro 12(c). Therefore, the Defendant’s motion is timely and the court should address the

motion on the merits.

            Case 2:18-cr-00145-PP Filed 05/06/19 Page 1 of 6 Document 36
   2. Law Enforcement Knowingly Failed to Preserve Exculpatory Evidence

       As outlined in Defendant’s Motion to Suppress, law enforcement failed to preserve

materially exculpatory evidence. Under Wisconsin law, a defendant’s due process rights are

violated if the police fail to preserve “apparently” exculpatory evidence. McCarthy v. Pollard, 656

F.3d 478, 484 (7th Cir. 2011) (citing State v. Greenwold, 189 Wis.2d 59, 525 N.W.2d 294, 296–98

(Wis.Ct.App.1994)). If the state fails to preserve materially exculpatory evidence, a defendant’s

due process rights are violated because the materiality of the evidence rises above being

potentially useful to clearly exculpatory. Greenwold, 189 Wis.2d at 69. Evidence is material if it

“might be expected to play a significant role in the suspect’s defense.” California v. Trombetta,

467 U.S. 479, 489, 104 S. Ct. 2528, 2534, 81 L. Ed. 2d 413 (1984) (citing United States v. Agurs,

427 U.S. 797,109–110, 96 S.Ct. 2392, 2400 (1976)). The bottles of alcohol, medication bottles,

and cash are clearly material to the case, so the destruction of this evidence violates the

Defendant’s due process rights.      These items were immediately apparent to be exculpatory

because the Medical Examiner and responding officer were informed while they were on the scene

that the decedent was heavily intoxicated at or near the time of his death.

       As an initial matter, Plaintiff asserts that a “volatiles” indicator in the autopsy report is a

sufficient test for alcohol, but this is not the case.     The Medical Examiner knew from the

decedent’s sister that the decedent had a history of alcoholism. See Ex. B. to Defendant’s Motion

to Suppress, Medical Examiner Report. The Medical Examiner received F.E.’s death certificate

from the VA medical center, which listed his cause of death as “acute mixed drug intoxication.”

Id. at 7. Yet the Medical Examiner apparently did not screen for the presence of alcohol. Id. at

10. As stated in Defendant’s Motion to Suppress, tests such as ethyl glucuronide have been

developed to determine post-mortem blood alcohol level. See Defendant’s Memorandum in

Support of Motion to Suppress; Forensic Sci Int. 2014 Aug; 241: 178-82. The autopsy report does


            Case 2:18-cr-00145-PP Filed 05/06/19 Page 2 of 6 Document 36
not indicate that an ethyl glucuronide was done to determine F.E.’s blood alcohol level at time of

death.

         Regardless, it was apparent to Officers at the scene that the physical bottles of alcohol,

medication     bottles,   and    cash   were    material    to   the   cause    of   death   because

“the family reported a history of alcoholism,” and the decedent’s sister “admitted to getting him a

bottle of whiskey as she said she was worried he would go out while he was drunk and get his

own.” See Exh. B, p. 4. The decedent’s sister clearly informed Officer Joel Bunkelman that she

saw her brother alive at 9:30 but that when she last saw the decedent “he was very intoxicated,”

and that she did not want him to drive to the liquor store and purchased additional whiskey for him

that night. See Motion to Suppress Ex. C. MPD Report, p. 3. At that moment, Officer Bunkelman

was on notice that alcohol was a factor in this investigation. A “mostly full” bottle of whiskey was

found at the residence and a bottle of Corona. It is extremely unlikely that F.E. who has been

described by his sister as an alcoholic would be intoxicated after drinking a Corona. Plaintiff

argued in its Response brief that “the defense can call F.E.’s sister or the investigators to testify

about the events and the bottles at the scene,” but Officer Bunkelman failed to look for and

preserve additional bottles of alcohol found in the house. Any amount of alcohol in the Decedent’s

system would be exculpatory.

         Plaintiff also argues that photos of the pill bottles and pills, and testimony of the officer

and F.E.’s sister, is comparable evidence to the physical pill bottle and pills and physical cash.

But this is not comparable evidence. First, the officers and sister have not given testimony in this

case. It is not evident that they would testify correctly as to the status of the pills or cash.

Additionally, the physical pills and cash have value in and of themselves: without the physical

pills, it is impossible to determine that all of the pills were prescribed by the Defendant. The

physical cash could have been examined to determine if it was stolen from a banking


             Case 2:18-cr-00145-PP Filed 05/06/19 Page 3 of 6 Document 36
establishment or counterfeit. The physical evidence of the pills and cash cannot be replaced.

    3. The Milwaukee Police Department and Medical Examiner’s Failure Directly Pertains
       to F.E.’s Cause of Death

           Defendant’s motion is founded on Wisconsin case law that the “destruction of evidence

 with apparent exculpatory value, even without bad faith—violated a criminal defendant's right to

 due process of law.” Armstrong v. Daily, 786 F.3d 529, 556 (7th Cir. 2015). Wisconsin Courts

 have acknowledged that “Trombetta recognizes the alternate remedies of a motion to bar the

 prosecution or one to suppress the state’s secondary evidence. United States v. Dougherty, 774 F.

 Supp. 1181, 1186 (W.D. Wis. 1989) (citing Trombetta, 467 U.S. at 487, 104 S.Ct. at 253). In

 Trombetta, the court described the remedies as “when evidence has been destroyed in violation

 of the Constitution, the court must choose between barring further prosecution or suppressing—

 as the California Court of Appeal did in this case—the State’s most probative evidence.”

 California v. Trombetta, 467 U.S. 479, 487, 104 S. Ct. 2528, 2533, 81 L. Ed. 2d 413 (1984).

         Thus, if the Court finds that the Milwaukee Police Department and/or the Medical

Examiner failed to preserve apparently exculpatory evidence, Wisconsin case law supports the

appropriate remedy of exclusion of the toxicology report, autopsy report, and medical examiner’s

opinion regarding the decedent’s cause of death. Both the Medical Examiner and MPD knew that

F.E. was intoxicated at or near the time of death and willfully failed to preserve evidence of his

intoxication. This evidence is vital to understanding F.E.’s actual cause of death and whether or

not alcohol contributed to his death. The state’s collective failure to preserve any evidence that

tends to show that the decedent was heavily intoxicated and ingesting his mediation while

intoxicated against the explicit instructions of his provider prevents the Defendant from receiving

a fair trial.




                Case 2:18-cr-00145-PP Filed 05/06/19 Page 4 of 6 Document 36
      WHEREFORE Defendant, LISA HOFSCHULZ, respectfully requests that this Honorable

Court GRANT her instant motion to suppress.

      Dated at this 6th day of May, 2019.

                                            Respectfully Submitted,
                                            NISTLER LAW OFFICE sc

                                            /s/ Brent D. Nistler
                                            Brent D. Nistler
                                            Bar No. 1033990
                                            Counsel for Defendant Lisa Hofschulz
                                            7000 W. North Ave.
                                            Wauwatosa, WI 53213-1943
                                            T: (414) 763-1147
                                            F: (414) 988-9572
                                            bnistler@nistlerlaw.com


                                            Respectfully Submitted,
                                            CHAPMAN LAW GROUP

                                            /s/ Ronald W. Chapman II, L.L.M.
                                            Ronald W. Chapman II, L.L.M.
                                            Michigan Bar No. P73179
                                            Counsel for Defendant Lisa Hofschulz
                                            1441 W. Long Lake Rd., Ste. 310
                                            Troy, MI 48098
                                            T: (248) 644-6326
                                            F: (248) 644-6324
                                            rwchapman@chapmanlawgroup.com




         Case 2:18-cr-00145-PP Filed 05/06/19 Page 5 of 6 Document 36
                         PROOF OF SERVICE

   I hereby certify that on May 6, 2019, I presented the foregoing paper
   to the Clerk of the Court for filing and uploading to the ECF system,
   which will send notification of such filing to the attorneys of record
   listed herein and I hereby certify that I have mailed by US Postal
   Service the document to any involved non-participants.

                                 /s/ Brent Nistler.
                                 Brent D. Nistler
                                 Wisconsin Bar No. 1033990
                                 Counsel for Defendant Lisa Hofschulz




Case 2:18-cr-00145-PP Filed 05/06/19 Page 6 of 6 Document 36
